       Case 1:18-cv-12112-GBD-SN Document 119 Filed 05/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   5/15/2020
JOSHUA ARDOLF, et al.,
                                            Plaintiffs,              18-CV-12112 (GBD)(SN)

                          -against-                                          ORDER

BRUCE WEBER,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

     Defendant moves for an order permitting his counsel to question Plaintiff Anthony

Baldwin’s (“Baldwin”) wife, Nancy Ly (“Ly”), about Baldwin’s medical, psychological or

psychiatric records at Ly’s deposition. See Defendant’s Letter Motion, ECF No. 116.

Plaintiffs oppose Defendant’s motion and argue that Defendant should be precluded from

confronting Ly with Baldwin’s medical records at the deposition. See Plaintiffs’ Response,

ECF No. 117. The parties also jointly move for leave to file an unredacted version of

Defendant’s letter motion under seal. ECF No. 114. For the reasons below, Defendant’s

motion is GRANTED. The motion for leave to file under seal is also GRANTED.

I.   Deposition of Nancy Ly

     The Federal Rules provide for the taking of discovery, including by oral deposition,

“regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevant information “need

not be admissible in evidence to be discoverable.” Id. Although the deposition discovery

regime is “an extremely permissive one,” district courts may limit such discovery if they

determine that “(1) the discovery sought is unreasonably cumulative or duplicative, or more
      Case 1:18-cv-12112-GBD-SN Document 119 Filed 05/15/20 Page 2 of 3



readily obtainable from another source; (2) the party seeking discovery already has had

ample opportunity to obtain the information sought; or (3) the burden or expense of the

proposed discovery outweighs its likely benefit.” In re Subpoena Issued to Dennis Friedman,

350 F.3d 65, 69 (2d Cir. 2003) (citing Fed.R.Civ.P. 26(b)(2)(i)-(iii)).

    There is no dispute that Baldwin’s mental health and medical records are relevant in

this case. See Pls.’ Response 1. Indeed, Baldwin seeks to recover damages for emotional

distress and pain and suffering, including but not limited to mental anguish, depression,

PTSD, anxiety, and sleep disturbances. Def.’s Mot. 2. Ly was identified in Plaintiffs’ initial

disclosures as a witness with “knowledge and information regarding Baldwin’s allegations

against Defendant, Baldwin’s pain and suffering, [and] emotional distress.” Id. As Plaintiffs

have put Baldwin’s mental health at issue and identified Ly as a knowledgeable witness, it is

reasonable for Defendant to question Ly about Baldwin’s mental health.

    Plaintiffs argue that confronting Ly with her husband’s medical records “would be

nothing more than an attempt by Defendant to argue and prove his defense to her.” Pls.’

Response 2. But Plaintiffs have not shown that, despite its relevance, Defendant’s

anticipated line of questioning would be unduly burdensome. Nor have Plaintiffs otherwise

established good cause to preclude Defendant from questioning about Baldwin’s medical

records—which Plaintiffs concede could be presented to a jury. See id. at 1; Fed. R. Civ. P.

26(c) (“The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense[.]”). See also Pegoraro

v. Marrero, No. 10-cv-00051 (AJN), 2012 WL 1948887, at *4 (S.D.N.Y. May 29, 2012).




                                                 2
      Case 1:18-cv-12112-GBD-SN Document 119 Filed 05/15/20 Page 3 of 3



II. Motion for Leave to File Under Seal

    The parties jointly move for leave to file an unredacted version of Defendant’s letter

motion under seal. ECF No. 114. Defendant’s motion includes discussion of Baldwin’s

medical information. A redacted version is already filed on the docket. The Court finds that

good cause exists to permit a redacted version of the letter motion to be filed on the docket

with an unredacted version filed under seal. See Geller v. Branic Int’l Realty Corp., 212

F.3d 734, 738 (2d Cir. 2000) (district courts have “considerable discretion” to initially

determine whether documents should be sealed). See also In re SunEdison, Inc. Sec. Litig.,

No. 16-cv-7917 (PKC), 2019 WL 126069, at *1 (S.D.N.Y. Jan. 7, 2019).

    Accordingly, the motion for leave to file a redacted version of the letter motion at ECF

No. 116 on the docket and an unredacted version under seal is GRANTED. The Court will

not preclude Defendant from questioning Ly about Baldwin’s medical records. Defendant’s

motion, ECF No. 116, is also GRANTED. The Clerk of Court is respectfully requested to

terminate the motions at ECF Nos. 114 and 116.

SO ORDERED.


DATED:         May 15, 2020
               New York, New York




                                                 3
